Citation Nr: 1815411	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-00 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel



INTRODUCTION

The Veteran had active duty service from March 1969 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Huntington, West Virginia.

In January 2014, the Veteran requested a hearing before a Veterans Law Judge.  He submitted a request to withdraw the hearing in May 2016.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2017).

The issue of entitlement to an increased rating for anxiety disorder was raised in May 2016 but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran and his representative are advised that effective March 24, 2015, VA requires claims to be submitted on a standard application form prescribed by the Secretary.  See 38 C.F.R. §§ 3.1 (p), 3.155, 3.160 (2016).  The matter is REFERRED to the AOJ as an intent to file a claim.  See 38 C.F.R. § 3.155 (b).


FINDING OF FACT

Left ear hearing loss did not have its clinical onset in service or within one year of service, and is not otherwise related to active duty.


CONCLUSION OF LAW

The criteria for entitlement to service connection for left ear hearing loss are not met.  38 U.S.C. §§ 1110, 5107(b) (2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2014) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for sensorineural hearing loss may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Analysis

The Veteran attributes his left ear hearing loss to in-service noise exposure.  He asserts that the same information that was used to grant entitlement to service connection for right ear hearing loss and tinnitus should be used to grant service connection for left ear hearing loss. 

The Veteran has a current left ear hearing loss disability pursuant to 38 C.F.R. § 3.385.  See April 2011 VA examination report.  Thus, the first element of service connection is established.

Regarding the second element of service connection, clinical evaluation of the ears during the Veteran's May 1968 induction examination was normal.  An audiogram revealed the following puretone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
0
LEFT
20
0
5
N/A
0


At the time of the Veteran's July 1971 separation examination, the clinical evaluation of the ears was normal.  An audiogram revealed the following puretone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
N/A
15
LEFT
10
0
5
N/A
5

The Veteran asserts he was exposed to loud noise in service from operating heavy equipment and from incoming mortar and rocket fire while stationed in Vietnam.  The Veteran's DD Form 214 shows he served in Vietnam from December 1969 to November 1970.  His military occupational specialty was wheel vehicle mechanic.  Based on this evidence, the Veteran's report of loud noise exposure in service is generally consistent with the nature and circumstances of his service.  Thus, an in-service event is demonstrated, and the second element of service connection is also established.

Regarding the final element of service connection, nexus, the April 2011 VA examiner opined that it is less likely as not that the Veteran's current left ear hearing loss is caused by or a result of military service.  The examiner noted that his hearing was within normal limits in the left ear at entrance and separation from service, and pursuant to an Institute of Medicine Study; in cases where entrance and separation exams are normal, there is no scientific basis for concluding that hearing loss that develops afterwards is causally related to service.  The examiner explained that his right ear hearing loss is distinct from his left ear hearing loss because there was a significant shift in the right ear noted at 4000 Hertz when comparing the entrance and separation examinations.  There was no similar significant shift in hearing in the left ear.   

A November 2013 VA examiner opined that the Veteran's right ear tinnitus is at least as likely as not related to service, but did not provide an opinion on the etiology of his left ear hearing loss.  The Veteran's representative stated in the February 2018 brief that the April 2011 and November 2013 VA examiners made no mention of the Veteran's left ear hearing loss and requested an independent medical opinion from an expert outside of the VA.  However, as documented above, the April 2011 VA examiner did provide an opinion regarding the etiology of the Veteran's left ear hearing loss.  Moreover, the April 2011 VA opinion - that the Veteran's left ear hearing loss was less likely than not incurred in or caused by his in-service noise exposure- is both competent and persuasive.  The opinion was based on a clinical examination and review of the Veteran's claims file, including his lay statements, and was supported by cogent rationale.  For this reason, an independent medical opinion from an expert outside of the VA is simply not necessary.

There is no competent medical opinion to the contrary.  The Board acknowledges the Veteran's lay statements asserting that his left ear hearing loss is related to service.  However, the Veteran is not competent to opine that his current left hearing loss disability is related to any noise exposure during his active service, as he does not possess the requisite medical knowledge to make such a determination, particularly where he is shown to have had noise exposure both during and after service with and without hearing protection devices.  

Finally, regarding service connection on a presumptive basis, the post-service medical evidence of record does not demonstrate objective findings of a left ear hearing loss disability for VA purposes until April 2011, which is approximately 39 years after the Veteran's discharge from active duty.  Therefore, both presumptive service connection and service connection based on a continuity of hearing loss symptomatology since service are precluded.  38 C.F.R. §§ 3.307, 3.309.

Therefore, the Board finds that the preponderance of the evidence is against the claim for entitlement to service connection for left ear hearing loss, and the benefit sought on appeal is accordingly denied.  See 38 U.S.C. § 5107(b) (2014).



ORDER

Service connection for left ear hearing loss is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


